Judgment unanimously reversed upon the law and the facts and a new trial ordered, with costs to abide the event. This appeal is from a judgment entered upon a verdict in favor of the plaintiffs. On July 19, 1956 a fire occurred in the apartment occupied by the plaintiffs. It was caused by an employee of the defendant-appellant while engaged in making certain plumbing repairs. It is claimed that the infant plaintiff inhaled smoke, became asphyxiated and thereafter as a result became seriously ill. On behalf of the infant’s mother, also the guardian ad litem, it is claimed that she suffered certain injuries while engaged in rescuing the infant. The father’s claim is for loss of services and medical expenses. The verdict in favor of the infant is substantial and, presumably, following the charge of the court, is based upon a determination that the illnesses complained of were caused by smoke poisoning. The verdict is against the weight of the credible evidence. The only evidence connecting the infant’s condition to the occurrence was the statement of an opinion by the infant’s physician that the two were causally related. Admittedly the physician was not an expert on smoke poisoning, a fact which is not determinative here. It may be noted that the defendant’s medical witness, an expert in that field, expressed a contrary view. However, analyzing the opinion of plaintiff's’ doctor against the rest of his testimony, and an examination of the hospital records where such doctor continued to be the treating physician of the infant, the opinion is deprived of any probative force or, maximally, is of minimal weight. (Cf. Matter of Riehl v. Town of Amherst, 308 N. Y. 212; Matter of Miller v. National Cabinet Co., 8 N Y 2d 277.) As to the individual claim of the plaintiff Rose M. Pietranico, the record does not sustain the amount of the judgment. Since a new trial is directed, it is pertinent to observe that, on this record, the admission into evidence of the appraiser’s report was error. Concur—Botein, P. J., Breitel, Valente, Stevens and Steuer, JJ.